DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-14, and 17-19 in the reply filed on 26 August 2021 is acknowledged.  The traversal is on the ground(s) that 1) claim 1 has been amended to read such that it is clear that ocmponents I and II are applied one after another and the two layers are formed due to the application of the two components one after another; and 2) Gupta’s teaching is a two-part in a sense that two components are first prepared, but they are mixed together before application to the skin.  Regarding 1), this is not persuasive because  Group I is still directed to a single product (having two layers), while Group II is directed to application of two separate products to the skin, and product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Regarding 2), this is not persuasive because Group I is directed to the product itself, irrespective of if or when it is applied to the skin.   
The requirement is still deemed proper and is therefore made FINAL.

Claims 15, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 August 2021.

Applicant’s election of the species of polyvinyl alcohol as the biocompatible polymer; oil, emulsifier, and water as the creamy product; and no active components required to be present in the reply filed on 26 August 2021 is acknowledged.  Examination has been extended to include the species wherein the creamy cosmetic product contains a gel base, and sodium alginate as the biocompatible polymer.

Claims 9, 10, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2021.

Claims 1-3, 5-8, 11-14, 17, and 19 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (US Patent 5,194,253, cited by Applicant in IDS filed 04 August 2020) as evidenced by Andersen et al. (“Andersen”, US Patent 7,972,620).
Regarding claims 1-3, 12 and 17, Garrido teaches an aqueous gel useful for the preparation of masks in cosmetics (e.g., abstract).  The gel comprises 1-3% by weight 
Garrido does not explicitly state the second layer has “a higher viscosity and lower water and fat solubility” than the first layer.  However, since the second layer is comprised of the same components as that instantly claimed, and Garrido teaches the second layer achieves “complete plastification” to form a coherent plastic film, the skilled artisan would reasonably expect the second layer to possess the claimed properties, absent a teaching otherwise.
Regarding claim 11, Garrido teaches the composition may further comprise preservatives (e.g., col. 2, lines 61-62).
Regarding claim 19, it is noted that, while Garrido does not explicitly teach a weight ratio of the water soluble biocompatible polymer to the electrolyte substance, Garrido teaches applying multiple layers of the gel, followed by a finely atomized solution of the calcium chloride solution (e.g., col. 4, lines 31-45).  Therefore, the skilled .

Claims 1-3, 5-8, 11, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido as applied to claims 1-3, 11, 12, 17, and 19 above, and further in view of Malessa (US 2006/0280713).
The invention of Garrido is delineated above (see paragraph 10, above).
Specifically regarding claims 5-8 (and more generally regarding the remaining claims), Garrido further teaches the aqueous gel may contain any appropriate supplementary ingredient (e.g., col. 3, lines 20-24), but does not specifically teach the oil and emulsifier ingredients as recited in instant claims 5-8.
However, Malessa is in the field of alginate-containing compositions (e.g., abstract), which may used in face masks (e.g., pargraph [0059]), and teaches suitable ingredients include oils such as sesame oil and lavender oil, as well as lecithin (identified by Applicant as an emulsifier; e.g., see paragraph [0059]).   Therefore, the ordinarily skilled artisan would find it obvious to include such ingredients in the composition of Garrido, with a reasonable expectation of success, because these ingredients are known to be suitable in alginate-containing compositions, as taught by Malessa, and Garrido teaches supplementary ingredients may be included.
.

Claims1-3, 11, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido as applied to claims 1-3, 11, 12, 17, and 19 above, and further in view of Parrinello (US Patent 5,578,312).
The invention of Garrido is delineated above (see paragraph 10, above).
Specifically regarding claims 13 and 14(and more generally regarding the remaining claims), Garrido does not specifically teach the use of flower water in the aqeous calcium chloride solution.  However, such water is already known to be useful to be applied over cosmetic mask, as taught by Parrinello (e.g., see col. 2, lines 7-32), and thus the ordinarily skilled artisan would find it obvious to include such ingredients in the composition of Garrido, with a reasonable expectation of success.











Conclusion
No claims are allowed at this time.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611